Yesawich Jr., J.
Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered October 24, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
During the allocution of his guilty plea and in response to a broad multiple-part question by County Court, defendant stated, "I don’t know. I mean I didn’t really sell no drugs, no.” The court thereupon immediately questioned defendant as to the specific details of the alleged crime and defendant acknowledged each essential element thereof. Defendant now challenges the sufficiency of his plea allocution. Initially, we note that defendant did not move to withdraw his plea or vacate his judgment of conviction. Accordingly, this issue, raised for the first time on this appeal, was not preserved for appellate review (see, People v Lopez, 71 NY2d 662, 665-666). Moreover, the record reveals that except for the one area of uncertainty, which was instantly addressed by County Court with further inquiry (see, supra, at 666), the plea was knowingly, intelligently and voluntarily entered.
Mikoll, J. P., Crew III, White and Peters, JJ., concur. Ordered that the judgment is affirmed.